Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 1 of 11 PageID #: 862




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

BMO HARRIS BANK N.A.,                                 )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )      No. 1:18-cv-03263-SEB-TAB
                                                      )
SALIN BANK AND TRUST COMPANY,                         )
                                                      )
                              Defendant.              )

               ORDER DENYING MOTION FOR RECONSIDERATION

        This litigation arises from one bank's mistaken transfer of a large sum of money to

 another bank who had a legitimate claim to those funds. On May 21, 2020, our Court

 granted summary judgment in favor of Defendant Salin Bank and Trust Company

 ("Salin") [Dkt. 63]. 1 Now before the Court is Plaintiff BMO Harris Bank N.A.'s ("BMO

 Harris") Motion for Reconsideration. [Dkt. 64]. For the reasons set forth herein, that

 motion is denied.

                                            Background

        The undisputed and material facts giving rise to this litigation are explicated in our

 Summary Judgment Order at Dkt. 63. In a summary fashion, BMO Harris, at the




 1
   Though we granted Salin's Motion for Summary Judgment, we denied without prejudice its
 imbedded request for attorneys' fees, noting that a motion was necessary. We thus permitted
 Salin thirty days to file a proper motion for attorneys' fees. We noted that "[f]inal judgment shall
 enter by separate document at a subsequent date, depending on the resolution of the attorneys'
 fees request." Salin has since filed its Motion for Attorneys' fees; however, the briefing of this
 motion has been delayed. [Dkt. 71, Dkt. 77, Dkt. 81, Dkt. 84]. Accordingly, it is not yet ripe for
 our adjudication and final judgment has yet to be entered.
                                                  1
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 2 of 11 PageID #: 863




 direction of its client, North & Maple, LLC ("North & Maple") initiated a wire transfer of

 $1.2 million of funds advanced to North & Maple pursuant to its lending relationship

 with BMO Harris. The funds were intended to reach Midwest Form Constructors, LLC

 ("Midwest"), who served as the general contractor on North & Maple's construction

 project. In contravention of North & Maple's directive to wire the funds to Midwest's

 bonding company, BMO Harris wired the funds to Midwest's account at Salin. At this

 time, Midwest was indebted to Salin and had granted to Salin the right to set off funds

 from Midwest's account. Pursuant to this contractual set-off authority, Salin withdrew the

 funds wired to Midwest's account and placed them into an account managed by Salin.

        Following Salin's refusal to return the inadvertently transferred funds, BMO Harris

 initiated this lawsuit, advancing theories of conversion, replevin, and, unjust enrichment.

 In its complaint, BMO Harris alleged that it was the owner of those funds inadvertently

 transferred. Throughout this litigation, including at summary judgment, Salin has

 maintained that North & Maple, not BMO Harris, was the owner of the funds.

 Accordingly, Salin moved for summary judgment on all claims against, asserting that

 BMO Harris had no right to recover funds that did not belong to it. In response, BMO

 Harris presented a previously undisclosed theory regarding its entitlement to restitution.

 As we observed at summary judgment:

        BMO Harris does not dispute that the Funds erroneously transferred were owned
        exclusively by North & Maple at the time of the wire transfer. Rather, for the first
        time, BMO Harris asserts that it is seeking recovery not of the funds wired on
        March 23, 2018, but of funds it subsequently transferred to Atlas, Midwest’s funds
        control agent. Specifically, BMO Harris now reveals in the course of its briefing in
        response to the motion for summary judgement that it issued a subsequent wire
        transfer, consisting of its own funds, to Atlas in an amount matching that of the

                                              2
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 3 of 11 PageID #: 864




        inadvertent wire transfer. "It is these funds . . . that it now seeks to recover here,"
        BMO Harris states. [Dkt. 53, at 19] . . .

        In quick rejoinder, Salin asserts that BMO Harris's contention is flawed on several
        grounds. [Dkt. 54, at 10-12]. First, BMO Harris's Complaint never alleges that it
        issued a subsequent wire transfer, nor does BMO Harris plead that it was seeking
        to recover the funds transferred in this subsequent wire transfer. Rather, the
        Complaint carefully tethered each cause of action to the recovery of the funds that
        were mistakenly wired on March 23, 2018.

 [Dkt. 63, at 9].

        We shared in Salin's frustrations:

        We agree with Salin on this issue, for several reasons, beginning with the fact that
        BMO Harris’s Complaint obviously does not contain any factual allegations
        related to a subsequent transfer of funds. As Salin has aptly summarized, BMO
        Harris’s Complaint is entirely based on its desire to recover the funds it
        inadvertently transferred and not some other transferred funds . . . BMO Harris
        cannot use summary judgment briefing to recast its claims against Salin.

        [Dkt. 63, at 10]. We nonetheless considered the merits of BMO Harris's newly

 advanced theory, though we ultimately found it to fail for each claim presented. We noted

 for example, that replevin affords a remedy to those whose property is wrongfully

 retained by another. However, "Salin has not detained nor possessed the funds that BMO

 Harris now asserts it is seeking to recover, and BMO Harris has implicitly conceded that

 it did not have title to the funds initially transferred and retained by Salin." We concluded

 that BMO Harris's conversion claim was similarly problematic. To prevail on this cause

 of action, BMO Harris must show that Salin knowingly and intentionally exerted

 unauthorized control over BMO Harris’s property. "But the funds transferred to and

 retained by Salin were not BMO Harris's property," given the uncontroverted fact that

 they were North & Maple's funds. Additionally, Salin never controlled those funds that


                                               3
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 4 of 11 PageID #: 865




 BMO Harris now asserted it was seeking to recover. Finally, we concluded that Salin was

 entitled to summary judgment on BMO Harris's unjust enrichment claim: "The

 cornerstone principles of restitution in the context of unjust enrichment is the restoration

 of a party who, at its expense, conferred a benefit to another . . . BMO Harris's initial wire

 transfer benefitted Salin at the expense of North & Maple; it therefore was North &

 Maple who would have been entitled to restoration."

                                          Discussion

        A motion for reconsideration “serves the limited function of correcting manifest

 errors of law or fact or presenting newly discovered evidence.” Thomas v. Johnston, 215

 F.3d 1330 (7th Cir. 2000). The Seventh Circuit has defined the proper role of motions for

 reconsideration as follows:

        A motion for reconsideration performs a valuable function where the Court has
        patently misunderstood a party, or has made a decision outside the adversarial
        issues presented to the Court by the parties, or has made an error not of reasoning
        but of apprehension. A further basis for a motion to reconsider would be a
        controlling or significant change in the law or facts since the submission of the
        issue to the Court.

        Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir.

 1990) (quoted in Elder Care Providers of Indiana, Inc. v. Home Instead, Inc., No. 1:14-

 CV-01894-SEB-MJD, 2017 WL 4287540, at *1 (S.D. Ind. Sept. 26, 2017)). It is within

 the sound discretion of the district court whether to grant a motion for reconsideration.

 Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 955 (7th Cir. 2013).




                                               4
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 5 of 11 PageID #: 866




        Here, BMO Harris asserts that Salin and the Court "overlooked" certain factual

 arguments resulting in the improper entry of summary judgment in Salin's favor.

 Specifically, BMO Harris now argues:

        The facts establish that BMO Harris had a loan agreement with North & Maple . . .
        the parties do not dispute that the Wire should have consisted of an advance of
        proceeds under that loan. But when the fund control agent did not receive the
        funds from this draw because BMO Harris mistakenly sent them to Salin, North &
        Maple did not benefit from the [initial wire] because the subcontractors on the
        project were not paid. The [initial wire] cannot be considered loan proceeds.
        Instead, BMO Harris issued a subsequent transfer . . . [T]he subsequent wire
        consisted of the loan proceeds, establishing that the [initial wire] constituted BMO
        Harris's own funds.

        The Court did not "overlook" this theory at summary judgment; rather, this theory

 was never advanced in BMO Harris's summary judgment briefing. BMO Harris did not

 argue, as it does now, that "because [North & Maple] did not benefit from the [initial

 wire], the funds were not [North & Maple's] money." As we noted in our Summary

 Judgment Order, "BMO Harris never disputes Salin's averment that the Funds were not

 BMO Harris's property 'before, during, or after' the initial wire transfer. BMO Harris

 has conceded the validity of Salin's arguments on this point by failing to respond."

        Nor did BMO Harris assert in its summary judgment briefing that the subsequent

 wire transfer consisted of North & Maple's funds. In fact, this position directly

 contradicts the one proffered by BMO Harris at summary judgment, in relevant part, that:

 "BMO Harris issued a subsequent wire transfer, which consisted of its own funds, in the

 same amount as the erroneous wire transfer. Those are the funds BMO Harris seeks to

 recover here." [Dkt. 53, BMO Harris's Response in Opposition to Salin's Motion for

 Summary Judgment, at p. 2-3]. BMO Harris stressed this theory throughout its briefing.

                                              5
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 6 of 11 PageID #: 867




 [Id., at p. 7 ("This subsequent wire consisted of BMO Harris’s own funds."), p. 17

 ("BMO Harris issued a subsequent wire, in the amount of $1,199,443.07, to the funds

 control agent . . . This wire consisted of BMO Harris’s own money."), pp. 18-19 (BMO

 Harris undisputedly issued a subsequent wire transfer to the funds control agent in the

 amount of $1,199,443.07 . . . It is these funds—BMO Harris’s funds—that it now seeks

 to recover here."), p. 19 (BMO Harris . . . issued a subsequent wire in the amount of

 $1,199,443.07. That subsequent wire consisted of BMO Harris’s own funds . . .[I]t sent

 its own funds to the funds control agent about a week after it sent the Wire Transfer.")

        BMO Harris now attempts to distance itself from this theory and (once again)

 recraft the factual and legal bases for its claims. However, a motion for reconsideration is

 not available to introduce new evidence or arguments that could have been raised in the

 initial briefing. See Direct Enterprises, Inc. v. Sensient Colors LLC, No. 1:15-CV-01333-

 JMS-TAB, 2018 WL 1070288, at *2 (S.D. Ind. Feb. 23, 2018) Elder Care Providers,

 2017 WL 4287540, at *3; Walker v. Trailer Transit, Inc., No. 1:13-CV-00124-TWP,

 2015 WL 735766, at *2 (S.D. Ind. Feb. 19, 2015), aff’d, 824 F.3d 688 (7th Cir. 2016).

 This is precisely what BMO Harris seeks to do, and its Motion for Reconsideration is

 unavailing when its purposes and effect is to give it a second bite of the apple following

 an adverse ruling. Accordingly, the Court denies this request.

        Before concluding, we must address BMO Harris's alternative requested relief.

 BMO Harris asserts that if it is not entitled to recover the funds, then North & Maple

 must be deemed the "real party in interest." Accordingly, BMO Harris asserts that North

 & Maple must be provided with a reasonable opportunity to join this action and to seek

                                              6
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 7 of 11 PageID #: 868




 recovery of the funds, in accordance with Federal of Civil Procedure 17(a)(3). And, if

 North & Maple is joined, then this Court is divested of its diversity jurisdiction and the

 matter must be dismissed without prejudice, says BMO Harris.

        Salin asserts that it is "too late" for BMO Harris to invoke Rule 17(a)(3), given

 that it first objected to BMO Harris's legal interests at the outset of this litigation in its

 Answer.

        Aside from the belated nature of the request, Rule 17(a)(3) does not appear to be

 applicable in these circumstances. Rule 17(a) requires that "an action must be prosecuted

 in the name of the real party in interest." "The 'real party in interest' is the person who

 possesses the right or interest to be enforced through litigation[.]" RK Co. v. See, 622

 F.3d 846, 850 (7th Cir. 2010). Subjection (3) provides:

        The court may not dismiss an action for failure to prosecute in the name of the real
        party in interest until, after an objection, a reasonable time has been allowed for
        the real party in interest to ratify, join, or be substituted into the action. After
        ratification, joinder, or substitution, the action proceeds as if it had been originally
        commenced by the real party in interest.

        "[T]he purpose of this procedural rule is to protect the defendant against a

 subsequent action by the party actually entitled to recover." RK Co., 622 F.3d at 850. As

 the advisory committee notes explain:

        The provision that no action shall be dismissed on the ground that it is not
        prosecuted in the name of the real party in interest until a reasonable time has been
        allowed, after the objection has been raised, for ratification, substitution, etc., is
        added simply in the interests of justice. In its origin the rule concerning the real
        party in interest was permissive in purpose: it was designed to allow an assignee to
        sue in his own name. That having been accomplished, the modern function of the
        rule in its negative aspect is simply to protect the defendant against a subsequent
        action by the party actually entitled to recover, and to insure generally that the
        judgment will have its proper effect as res judicata.

                                                 7
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 8 of 11 PageID #: 869




        In furtherance of its purpose, Rule 17(a)(3) is often in play alongside debates over

 whether an individual seeking to enforce a legal interest belonging to himself or others

 can file a lawsuit in his own name or whether some other representative of the legal

 interest is required to sue on behalf of the individual who possesses that interest. See In re

 Peregrin, 2012 WL 5939266, at *2 (Bankr. N.D. Ill. Nov. 28, 2012). For example, Rule

 17(a)(3) has been invoked when a party files bankruptcy and his claim becomes the

 trustee's, id., or when state law requires the administrator of a deceased individual's estate

 to bring a wrongful death claim, Sowell v. Dominguez, 2011 WL 294758, at *8 (N.D. Ind.

 Jan. 26, 2011), or when a contractual right has been assigned, Agri-Best Holdings, LLC v.

 Atlanta Cattle Exch., Inc., 812 F. Supp. 2d 898, 902 (N.D. Ill. 2011), or when an

 insurance company has paid the debts of its insured. In re Meyer, 120 F.3d 66, 69 (7th

 Cir. 1997). Here, however, there has been no indication that any such legal privity or

 relationship exists between BMO Harris and North & Maple. 2

        Consider the following passage from the advisory committee notes to the 1966

 Amendment to Rule 17:

        The provision should not be misunderstood or distorted. It is intended to prevent
        forfeiture when determination of the proper party to sue is difficult or when an
        understandable mistake has been made. It does not mean, for example, that . . .
        when an action is filed by the personal representative of John Smith, of Buffalo, in

 2
   As we noted at summary judgment: "BMO Harris ever so subtly alludes to being a subrogee of
 its client but omits from its briefing any explicit or cogent argument to that effect. Moreover, it is
 unclear how the doctrine of subrogation, which 'arises from the discharge of a debt and permits
 the party paying off a creditor to succeed to the credit’s rights in relation to the debt,' is
 applicable here. Bank of New York v. Nally, 820 N.E.2d 644, 651 (Ind. 2005). And, as Salin
 notes, 'there is no evidence before the Court that North & Maple assigned any claim to the Funds
 it may have to BMO Harris.'"
                                                   8
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 9 of 11 PageID #: 870




        the good faith belief that he was aboard [an airplane crash in which all aboard
        were killed], that upon discovery that Smith is alive and well, having missed the
        fatal flight, the representative of James Brown, an actual victim, can be
        substituted[.]

        Put another way, "Rule 17(a) does not apply to a situation where a party with no

 cause of action files a lawsuit." In re Hearing Help Express, Inc., 575 B.R. 175, 189

 (Bankr. N.D. Ill. 2017). This is precisely what BMO Harris seeks to do here. We have

 determined BMO Harris cannot succeed on the merits of its claims against Salin. This is

 plainly not a situation, as is typical when Rule 17(a)(3) is invoked, where we determined

 that BMO Harris was simply the wrong party to bring this lawsuit. In simplest terms, this

 a not a scenario where claims potentially held by North & Maple (a non-financial

 institution who suffered damages as the result of another's error) are identical to those

 claims brought by BMO Harris (a financial institution who committed that error) such

 that we can hold that North & Maple is the "real party in interest" to prosecute BMO

 Harris's complaint. 3 We thus disagree with BMO Harris's contention that North & Maple

 could be simply substituted as the plaintiff in this action in light of how BMO Harris has

 framed the legal issues. Though both may seek recovery of the funds transferred, our

 determination on the merits of BMO Harris's claims—specifically our conclusion that

 BMO Harris has no right to restitution of funds that did not belong to it—has no bearing

 on the viability of any claims brought by North & Maple such that the res judicata



 3
  Our summary judgment order as well as our order on Salin's Motion for Judgment on the
 Pleadings spoke extensively to the role of the Uniform Commercial Code in resolving disputes
 between financial institutions. The fact that North & Maple is not a financial institution is not an
 immaterial distinction in terms of the legal remedies it may pursue against Salin.
                                                  9
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 10 of 11 PageID #: 871




  concerns reflected in Rule 17(a)(3) would be implicated. See Jarrard v. CDI

  Telecommunications, Inc., 408 F.3d 905, 916 (7th Cir. 2005).

         To the extent Rule 17(a)(3) is applicable, we agree with Salin that it is "too late."

  As noted above, Rule 17(a)(3) allows for a reasonable time "after objection" for

  ratification, joinder, or substitution of the real party in interest. “What constitutes a

  'reasonable time' for purposes of Rule 17 is a matter of judicial discretion that depends on

  the facts of each case.” Smith-Taylor v. Bridgecrest Credit Co., LLC, 2018 WL 3094080,

  at *2 (S.D. Ill. June 22, 2018). On November 16, 2018, Salin filed its answer to the

  complaint in which it raised its affirmative defense that BMO Harris was not a real party

  in interest. Despite this defense, BMO Harris never sought to take advantage of Rule

  17(a)(3) by moving for joinder, ratification, or substitution. Instead, it waited eighteen

  months and until the claims were resolved on the merits to raise the issue. This is an

  unreasonable delay, giving every appearance of an end run around our adverse summary

  judgment ruling. Metal Forming Techs., Inc. v. Marsh & McLennan Co., 224 F.R.D. 431,

  437, 2004 WL 2378795 (S.D. Ind. 2004) (waiting fourteen months following objection

  raised in affirmative defense was unreasonable) (collecting cases).

                                         CONCLUSION

         For the reasons set forth herein, Plaintiff's Motion for Reconsideration [Dkt. 64] is

  DENIED.

         IT IS SO ORDERED.


         Date:          8/21/2020                          _______________________________
                                                            SARAH EVANS BARKER, JUDGE
                                                            United States District Court
                                                 10
                                                            Southern District of Indiana
Case 1:18-cv-03263-SEB-TAB Document 87 Filed 08/21/20 Page 11 of 11 PageID #: 872




  Distribution:

  Jacob V. Bradley
  QUARLES & BRADY LLP (Indianapolis)
  jacob.bradley@quarles.com

  Darren Andrew Craig
  FROST BROWN TODD LLC (Indianapolis)
  dcraig@fbtlaw.com

  Lucy Renee Dollens
  QUARLES & BRADY LLP (Indianapolis)
  lucy.dollens@quarles.com

  William T. Repasky
  FROST BROWN TODD LLC (Louisville)
  brepasky@fbtlaw.com

  Emily Schmale
  FROST BROWN TODD LLC (Indianapolis)
  eschmale@fbtlaw.com




                                       11
